IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

YONBLOKSIS YOUNG,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2741

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 30, 2014.

An appeal from the Circuit Court for Escambia County.
Jan Shackelford, Judge.

Yonbloksis Young, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.